11 JONES, J.,
concurs with reasons.
I agree that the conviction and sentence of Gordon Newman should be affirmed on the record before us at this time. However, for me, this defendant must seek review of a claim of ineffective assistance of counsel in post conviction. Further, at some point a petition for a writ of a habeas corpus in the federal judicial system must *888be considered to address the discriminatory manner in the selection of the grand jury which indicted him.
Trial counsel must be prepared to demonstrate why he did not present competent statistical evidence evidencing purposeful discrimination against African Americans in the selection of the grand jurors and in the selection of the foreperson of the grand jury. Any reasonable review of this question suggests the data was available to trial counsel, and could have been presented in support of the Motion to Quash the indictment. Failure to do so was clearly prejudicial to the defendant.
Further, a habeas corpus proceeding would present the federal question of a Fourteenth Amendment violation by the state of Louisiana in permitting the discriminatory local law to be utilized in Orleans Parish.
The majority clearly misses one of the points of Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986) when they suggest that any prejudice to this 1 ¡.defendant in selecting the grand jury by an impermissible local law was cured when a properly selected petit jury convicted him. An additional aspect of Batson was not just the prejudice to the defendant, but also the prejudice sustained by the prospective juror (or grand juror) in the selection process. Thus, for this judge, what may have been a pattern of racial discrimination in the Orleans Parish Criminal Court in perhaps systematically excluding African Americans as prospective forepersons of the grand juries, may very well have constituted violations of the U.S. Constitution. Such violations must be reviewed by the Federal Courts to determine whether this defendant, who timely objected to the composition of the grand jury, is entitled to relief.
For these reasons, I must agree to affirm the conviction and sentence of Gordon Newman.